Citation Nr: 0420139	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-17 557A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial evaluation for multiple 
sclerosis, rated as 30 percent disabling from June 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Air 
Force from March 2, 1982, to May 31, 2001; he also had 9 
months and 2 days of active service prior to March 2, 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in part, granted service 
connection for multiple sclerosis (MS), and assigned a 30 
percent evaluation, effective June 1, 2001.  As the appellant 
now resides in Illinois, the Chicago RO certified the case to 
the Board.

The appellant has appealed the initial rating that was 
assigned to the MS disability when service connection was 
granted.  The appellant is, in effect, asking for a higher 
rating effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the issue is as set out on the title 
page.

In a VA Form 9 filed by the appellant in November 2002, he 
stated that he wanted to have a Travel Board hearing; that 
hearing was scheduled for May 13, 2003, in Chicago.  In April 
2003, the appellant notified the RO that he wished to cancel 
that Travel Board hearing and that he wanted to have a Travel 
Board hearing or videoconference hearing in St. Louis 
instead.  Subsequently, in July 2003, the appellant's 
representative notified the RO that the appellant no longer 
wanted a Board hearing.  Under these circumstances, the Board 
considers the request for a hearing before the Board to be 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the claim for a 
higher rating for MS.  Accordingly, further appellate 
consideration will be deferred and this case is remanded to 
the RO for action as described below.

MS is rated, at a minimum, 30 percent disabling.  For 
assignment of higher (combined) ratings, consideration is 
given to psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  38 C.F.R. § 4.124a (2003).  With 
partial loss of use of one or more extremities from 
neurological lesions, the disability is to be rated by 
comparison with mild, moderate, severe, or complete paralysis 
of peripheral nerves.  Id.  

The appellant maintains that the RO did not consider all of 
the manifestations of MS that he has in assigning the 30 
percent evaluation.  Review of the medical evidence of record 
indicates that, in October 2001, the appellant was prescribed 
Keppra, an anti-seizure medication.  The November 2001 VA 
examination report indicated the presence of facial nerve 
palsy, as well as sensory disturbances noted in each one of 
the extremities.  An August 2002 report of VA outpatient 
treatment indicated that the appellant had a subtle left-
sided paresis, that there was left-sided facial nerve 
paralysis, that the appellant's gait was unstable and that he 
was unable to walk more than 100 feet at a time.  In 
addition, the appellant had no sensation in his right thumb.

Since the appellant last underwent a VA examination of his MS 
manifestations in 2001, the Board feels that a VA examination 
would be useful in determining the current status of the 
appellant's MS.  None of the medical evidence of record 
provides the type of current objective neurological findings 
that are necessary for an adequate evaluation of the 
appellant's MS.  See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.  It is unclear from the reported findings 
how much residual function he has of the upper and lower 
extremities, especially since no range of motion was given 
for any body part in the November 2001 VA examination report.  
In addition, none of the specific nerves affected, or 
seemingly affected, in each extremity has been specifically 
identified.  There was no medical opinion rendered indicating 
whether facial nerve paralysis or seizure disability, if any, 
was an additional manifestation of the MS.  Furthermore, the 
appellant has complained of blurred vision, but there is no 
medical opinion rendered clearly indicating whether such a 
disability exists and whether it is related to the MS.  

Since consideration may be given to assigning ratings based 
on functional limitations due to excessive motion, weakened 
motion, excess fatigability, incoordination, impaired ability 
to execute skilled movements smoothly, pain on movement, 
atrophy of disuse, instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing, see 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995), it is determined that medical 
examination of the MS-related impairments is needed in this 
case.  This will permit evaluation of the disabilities on 
both a schedular and an extraschedular basis, as necessary.  
See Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
MS since June 2001, not already provided.  
After obtaining the appropriate signed 
authorization for release of information 
from the appellant, the RO should contact 
each physician, hospital, or treatment 
center specified by the appellant to 
obtain any and all medical or treatment 
records or reports relevant to the claim 
on appeal.  All correspondence, as well 
as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

2.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for a neurologic 
examination to determine the extent of 
his service-connected MS.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The purpose of this 
examination is to ascertain the current 
nature and extent of each of the 
appellant's MS-related impairments and to 
identify all nerves affected, or 
seemingly affected, by MS and the degree 
of any functional impairment caused by 
the disease.  All indicated special 
studies should be accomplished and the 
examiner should set forth reasoning 
underlying the final diagnoses.

38 C.F.R. § 4.124a includes the criteria 
applicable to rating the level of 
disability caused by the appellant's MS 
in each of his upper and lower 
extremities.  These Diagnostic Codes 
distinguish the type of paralysis into 
two parts -- complete and incomplete 
paralysis.  Under incomplete paralysis, 
the type of paralysis is further broken 
down into three categories:  severe, 
moderate, and mild.  With these 
categories in mind, the examiner should 
classify the appellant's upper and lower 
extremity impairments, distinguishing 
among the categories and identifying each 
nerve or group of nerves affected.

If the examiner uses results obtained 
from an EMG and/or nerve conduction 
velocity tests or other such tests, the 
examiner is requested to explain, in 
terms meaningful to a layperson, the base 
line results versus those obtained for 
the appellant.  The examiner is asked to 
explain the meaning of any abnormal 
results that are obtained.  The examiner 
is also asked to explain how any abnormal 
figure classifies the appellant as having 
mild, moderate, or severe incomplete 
paralysis or complete paralysis with 
respect to each affected nerve.

Also, the physician is requested to 
explain whether the MS affects the motor 
and/or sensory nerves, and which nerves 
it affects.  The examiner should explain 
why those results show mild, moderate, 
severe incomplete paralysis or complete 
paralysis.  The examiner is further 
requested to explain in detail what 
limitation of motion and function is 
caused by the MS.  The examiner should 
additionally explain which cranial nerves 
and which nerves in each of the upper and 
lower extremities are affected.  The 
neurologist is requested to report 
whether the appellant suffers from any 
tics, pain, numbness, foot or wrist drop, 
and muscle weakness and/or atrophy as 
well as to record the appellant's ranges 
of motion for each joint found to be 
affected by MS neuropathy (i.e., 
shoulders, elbows, wrists, knees, hands, 
feet, arms, etc.), with each of the 
normal ranges of motion indicated in 
degrees.  Handgrip of the upper 
extremities should also be detailed.

The examiner should also discuss the 
etiology, extent and severity of any 
blurred vision, slurred speech, 
dysphagia, headaches, dizziness, or other 
additional symptoms reported by the 
appellant and render an opinion as to 
whether or not the headaches or other 
additional symptoms, if any, are 
secondarily related to, or aggravated by, 
the MS.  The functional impairments 
caused by each disability found to be due 
to MS should be described in detail.

3.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

4.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should consider all of the 
evidence of record and re-adjudicate the 
claim.  In adjudicating the MS claim, the 
RO should, to the extent feasible, 
determine whether rating the disability 
according to the body part(s) (or 
system(s)) affected would result in a 
more favorable rating than the rating 
currently assigned.  See 38 C.F.R. 
§ 4.124a.  In doing so, the RO should 
review the medical evidence generated on 
remand, and consider whether additional 
development is warranted, including 
specialized examinations or testing which 
otherwise might be needed to refine the 
evidentiary record.  The RO should also 
consider whether "staged" ratings are 
warranted for the MS.  See Fenderson, 12 
Vet. App. at 126, citing 38 C.F.R. 
§§ 3.400, 3.500, 4.29, 4.30. 

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  All relevant 
evidence of record should be addressed.  
The appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

